CERNER CORPORATION 2011 OMNIBUS EQUITY INCENTIVE PLAN - PERFORMANCE-BASED RSU
AGREEMENT


(Continued from the "Notice of Grant")
WHEREAS, the Compensation Committee of the Board of Directors or its duly
appointed subcommittee or authorized delegatee (the "Committee") of Cerner
Corporation ("the Company") has determined that Grantee (the “Participant”) is
eligible to receive a Performance-Based Restricted Stock Unit ("RSU") Grant
under the Company’s 2011 Omnibus Equity Incentive Plan, as Amended & Restated
May 22, 2015 (the "Plan"), as so indicated in the Notice of Grant, which
together with this Performance Based RSU Agreement, constitutes the "Agreement";


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the parties hereto do
hereby agree as follows:


1. Incorporation of the Plan. A copy of the Plan is incorporated herein by
reference and all the terms, conditions and provisions contained therein shall
be deemed to be contained in this Agreement.


2. RSU Grant. Pursuant to the authorization of the Committee, and subject to the
terms, conditions and provisions contained in this Agreement, the Company hereby
grants to the Participant a Performance-Based RSU Award (the "Award") upon the
vesting of which the Participant will be paid an aggregate number of shares of
Company Common Stock (the "Shares") as set forth in the Notice of Grant. The
date of grant of the Award (the "Grant Date") shall for all purposes be as set
forth in the Notice of Grant.


3. Rights as a Shareholder. The Participant shall have no right to receive
actual dividends or other distributions (if any) with respect to the RSUs;
provided, however, that if a dividend or other distribution (including, without
limitation, a stock dividend) shall be made on Shares, dividend equivalents
equal to the amount and type of property that otherwise would have been
transferred to the Participant if each RSU was an actual Share shall be credited
and accumulated in a non-interest bearing Company bookkeeping account and shall
be subject to the same vesting schedule and other terms, conditions and
restrictions as the RSUs on which such dividend equivalents relate. In
connection with the payment of any dividend equivalents, the Company may deduct
any taxes or other amounts required by any governmental authority to be withheld
and paid over to such authority for the account of the Participant. Participant
shall have no shareholder voting rights with respect to any RSUs unless and
until Shares are actually distributed in connection with the Vesting of the
RSUs. Notwithstanding anything to the contrary, prior to the date on which the
RSUs and any dividend equivalents received under Section 3 hereof (the
"Aggregate RSU Consideration") Vest pursuant to Section 5, such Aggregate RSU
Consideration shall be subject to the restrictions on transferability contained
in Section 6 hereof.


4. Custody and Delivery of Shares. Unless otherwise requested by Participant,
any Share issued pursuant to this Agreement in connection with the vesting and
settlement of an RSU will be distributed in street name on or within 30 days
following the Vest Date and held in the Participant’s account at Morgan Stanley
or other broker that the Company may choose (the "Broker"). Prior to the Vest
Date, the grant of the RSUs will be recorded in the Company’s books and records.
Company will reflect in its records the restrictions under which the Aggregate
RSU Consideration is held and will not allow distribution or transfer of any
Aggregate RSU Consideration prior to the date on which such Aggregate RSU
Consideration Vests pursuant to Section 5 below. Shares will be distributed only
on or after the RSU Vest Date, only if the requirements of vesting set forth in
Section 5 are met and only if the Committee elects to settle the RSU by payment
of a Share. The Company will pay all original issue or transfer taxes and all
fees and expenses incident to the delivery of any Aggregate RSU Consideration
hereunder.


5. Vesting and Forfeiture. Except as otherwise provided in the Plan or this
Agreement, the Aggregate RSU Consideration subject to this Award shall be
distributed, become transferable and shall cease to be subject to forfeiture
("Vest" or "Vesting") upon the achievement of the objective performance goals
set forth in the Notice of Grant, subject to the restrictions set forth in the
Notice of Grant (the "Vest Date") provided Participant remains an employee
("associate"), consultant or advisor of the Company from the Grant Date through
the Vest Date as defined in the Notice of Grant. This Grant will expire, in part
or in whole as applicable, if achievement of the objective performance goals as
set forth in the Notice of Grant is not completed by the Vest Date. Should the
Participant’s employment or engagement terminate, for any reason, then all
Aggregate RSU Consideration that has not Vested as of such date of termination
shall immediately terminate and shall be forfeited to the Company.


6. Non-Transferability of Award. Prior to the date on which any Aggregate RSU
Consideration Vests pursuant to Section 5 hereof, none of the RSUs nor any right
to receive a Share upon the settlement thereof, nor any other
 
rights to receive any Aggregate RSU Consideration, may be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process. Any such attempted sale, transfer, assignment, pledge, hypothecation or
encumbrance, or other disposition of such Aggregate RSU Consideration or any
rights relating thereto shall be null and void.


7. Securities Laws. Participant hereby represents and covenants that if in the
future the Participant decides to offer or dispose of any Shares obtained in
connection with the Vesting of an RSU, the Participant will do so only in
compliance with this Agreement, the Securities Act of 1933, as amended, and all
applicable state securities laws. As a condition precedent to the delivery to
Participant of the Aggregate RSU Consideration, Participant shall comply with
all regulations and requirements of any regulatory authority having control or
supervision over the issuance of the Aggregate RSU Consideration and, in
connection therewith, shall execute any documents and make any representation
and warranty to the Company which the Committee shall in its sole discretion
deem necessary or advisable.


8. Withholding with Shares.  Unless specifically denied by the Committee,
Participant may elect to pay all amounts of tax withholding, or any part
thereof, by electing to have the Company withhold from the Shares otherwise
eligible to be issued in connection with the Vesting of an RSU from the same RSU
tranche a number of Shares having a value equal to the amount to be withheld
under federal, state or local law and in accordance with the Plan.  The value of
such Shares to be withheld by the Company shall be based on the Fair Market
Value of the Shares on the date that the amount of tax to be withheld is to be
determined (the "Tax Date"), as determined by the Committee.  Any election by
the Participant to have such Shares withheld for this purpose will be subject to
the following restrictions:
(a) All elections must be made prior to the Tax Date;
(b) All elections shall be irrevocable; and
(c) If Participant is an officer or director of the Company within the meaning
of Section 16 of the 1934 Act ("Section 16"), the Participant must satisfy the
requirements of Section 16 and any applicable rules thereunder with respect to
the use of Shares to satisfy such tax withholding obligation.


9. Notices. Any notices or other communications required or allowed to be made
or given to the Company under the terms of this Agreement shall be addressed to
the Company in care of its President at its offices at 2800 Rockcreek Parkway,
North Kansas City, Missouri 64117, and any notice to be given to the Participant
shall be addressed to the Participant at the address in the Company’s records.
Either party hereto may from time-to-time change the address to which notices
are to be sent to such party by giving written notice of such change to the
other party. Any notice hereunder shall be deemed to have been duly given five
(5) business days after registered and deposited, postage and registry fee
prepaid, in a post office regularly maintained by the United States government.


10. Clawback. Participant acknowledges that the Award may be subject to certain
provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 ("Dodd-Frank") that will require the Company to recover certain amounts of
incentive compensation paid to certain executive officers if the Company is
required to prepare an accounting restatement due to the material noncompliance
of the Company with any financial reporting requirements under any applicable
securities laws. By accepting this Award, whether or not any compensation is
ultimately paid hereunder, Participant agrees and consents to any forfeiture or
required recovery or reimbursement obligations of the Company (including
rendering Participant’s future wages subject to withholding by the Company) with
respect to any compensation paid to Participant that is forfeitable or
recoverable by the Company pursuant to Dodd-Frank and in accordance with any
Company policies and procedures adopted by the Compensation Committee in order
to comply with Dodd Frank, even if such policies or procedures are adopted after
the grant date of this Award and as the same may be amended from time to time.


11. Binding Effect and Assignment. This Agreement shall bind the parties hereto,
but shall not be assignable by Participant.


12. Governing Law. This Agreement shall be construed in accordance with the laws
of the State of Missouri.
This Agreement has been issued by the Company by its duly authorized
representatives and shall be effective as of the day and year written in the
Notice of Grant.


